 1

 2
                                                                         JS-6
 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10

11
     RICHARD J. GLAIR,                      )    Case No. LA CV 17-2886 DDP (JCG)
12                                          )
                       Plaintiff,           )    JUDGMENT
13                                          )
                 v.                         )
14                                          )
                                            )
15   A. GUTIERREZ,                          )
                                            )
16                     Defendant.           )
                                            )
17

18         IT IS ADJUDGED that the above-captioned action is DISMISSED WITHOUT
19   PREJUDICE for the reasons set forth in the Report and Recommendation of United
20   States Magistrate Judge to Dismiss Civil Rights Action With Prejudice and the Order
21   Accepting Report and Recommendation of United States Magistrate Judge.
22

23

24   DATED: 11-20-18                        _______________
25                                                HON. DEAN D. PREGERSON
                                                UNITED STATES DISTRICT JUDGE
26

27

28
